 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID HENRY CURRY,                                   No. 2:18-cv-2513 KJN P
12                        Plaintiff,
13            v.                                           ORDER
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                          Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding pro se. This action proceeds on plaintiff’s claims

19   that defendants were deliberately indifferent to plaintiff’s serious needs by refusing to provide an

20   extra mattress and failing to provide adequate pain medication. On December 20, 2019,

21   defendants filed a motion for summary judgment. On January 29, 2020, plaintiff was directed to

22   show cause why the motion should not be granted based on plaintiff’s failure to file an

23   opposition. On February 18, 2020, plaintiff filed a two-page opposition stating he had transferred

24   to California Medical Facility on December 19, 2019, and was unaware defendants had filed a

25   motion. Plaintiff asks the court to advise him whether or not his opposition is adequate.

26          First, plaintiff is reminded of his responsibility to timely inform the court and counsel for

27   defendants as to any change of address. Pursuant to Local Rule 182(f), service of documents at

28   the record address of the party is fully effective.
                                                           1
 1             Second, plaintiff’s two-page opposition is not adequate. On December 13, 2018, plaintiff

 2   was informed of his responsibilities in opposing a motion for summary judgment. (ECF No. 7.)

 3   Plaintiff is granted an extension of time to file an amended opposition in light of Rand v.

 4   Rowland, 154 F.3d 952, 957 (9th Cir. 1998) (en banc).

 5             Third, plaintiff’s legal mail should be forwarded to his new prison. Because it is unclear

 6   whether or not plaintiff has now received defendants’ motion, the court will not order re-service

 7   of such motion at this time. However, if plaintiff has not yet received the motion for summary

 8   judgment by the time he receives the instant order, plaintiff shall ask counsel for defendants to

 9   provide plaintiff with another copy of the motion.1 The court is granting plaintiff a longer

10   extension of time to oppose the motion to allow for such re-service.

11             Accordingly, for all of the above reasons, IT IS HEREBY ORDERED that:

12             1. Plaintiff is granted sixty days in which to file an amended opposition to defendants’

13   motion for summary judgment; and

14             2. The Clerk of the Court is directed to serve plaintiff a copy of the December 13, 2018

15   order (ECF No. 7) along with the instant order.

16   Dated: March 24, 2020

17

18
     /curr2513.fb
19

20
21

22

23

24

25

26
27
     1
       Of course, counsel for defendants is not prohibited from re-serving their motion now to avoid
28   any further delay.
                                                       2
